Order entered November 25, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00720-CR

                           GABRIEL ADRIAN GUERRA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81860-2018

                                             ORDER
       Before the Court is appellant’s November 21, 2019 motion for nunc pro tunc which we

shall treat as a motion for leave to file an amended brief. We GRANT the motion and ORDER

appellant to file his amended brief within ten days of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE